DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
 Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 103, the applicants stated:
	“In the outstanding Office Action, it was acknowledged that Yamauchi fails to teach intermittently supplying an oxidizing gas for oxidizing the metallic film and an etching gas into the processing container, but it was asserted that Sato teaches that the step ST31 and the step ST32 are alternately repeated, wherein the step ST32 comprises supplying the oxidizing gas and etching gas for a predetermined period, which means a cycle of the supplying the oxidizing gas and etching gas (ST32), and stopping the supplying (ST31).
However, Applicant submits that Sato fails to disclose or teach Feature 1 of amended Claim 1 since the step ST31 comprising supplying a reducing gas and the step 32 comprising the supplying the oxidizing gas and etching gas are alternately repeated in Sato.
According to Feature 1 of amended Claim 1, by intermittently supplying the oxidizing gas and the etching gas after supplying the reducing gas to reduce a natural oxide film (42) on the metallic film (41), itis possible to more reliably reduce the amounts of the oxidizing gas and the etching gas (see paragraphs [0022] and [0047] of the present application).
In contrast, Sato has a completely different technical purpose from amended Claim 1. In Sato, in performing a process in which the product DP is reduced by the reducing gas supplied in the reduction step ST31 and the product RP is removed by the oxidizing gas and the etching gas supplied in the product removal step ST32, the reduction step ST31 and the product removal step ST32 are alternately repeated so that a relatively small amount of deposit DP can be generated due to partially etching an upper magnetic layer UM in the step ST31 (see paragraphs [0035], [0037], and [0039] of Sato).
Therefore, Applicant submits that it would have been difficult for a person of ordinary skill in the art to derive Feature 1 of amended Claim 1 from Sato, which has a totally different purpose from that of amended Claim 1 and fails to disclose or suggest “after the supplying the reducing gas, intermittently supplying an oxidizing gas and an etching gas without supplying the reducing gas".
Further, Sato fails to disclose or teach Feature 2 of amended Claim 1.
By setting an internal pressure of the processing container to a pressure higher than 2.40x104 Pa in the oxidizing and etching according to Feature 2 of amended Claim 1, it is possible to improve the etching rate and to secure a desired etching amount in a short period of time so that the amounts of the oxidizing gas and etching gas can be reduced (see paragraphs [0028]-[0029] in the present application). In addition, by setting an internal pressure of the processing container to a pressure, which is higher than an internal pressure of the processing container in the supplying the reducing gas, in the oxidizing and etching according to Feature 2 of amended Claim 1, itis possible to prevent the etching apparatus configuration from becoming complicated for the purpose of ensuring safety (see paragraph [0036] in the present application).
In contrast, since Sato discloses that the reduction step ST31 and the product removal step ST32 are alternately repeated and fails to disclose or suggest Features 1 and 2, very complex and inefficient pressure control component should be added in order to derive Feature 2 from Sato.
Therefore, it would have been difficult for a person of ordinary skill in the art to derive Feature 2 of amended Claim 1 from Sato.
In light of the above, amended Claim 1 is now in condition for allowance. Further, Claims 4-10, 12-16, 18-19, and 21, which depend directly or indirectly from amended Claim 1, are also allowable at least for the same reasons as set forth above with respect to amended Claim 1. Therefore, Applicant respectfully requests withdrawal of the rejections under 35 U.S.C. §103.”
The applicant’s argument was persuasive.  Thus, the examiner withdrawn the previous ground of rejections under 35 U.S.C 103.

Election/Restrictions
4.	This application is in condition for allowance except for the presence of claim 20 directed to invention non-elected without traverse.  Accordingly, claim 20 has been cancelled.

EXAMINER'S AMENDMENT

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	The application has been amended as follows: 
	In the claims.
	Please cancel non-elected claim 20.

Allowable Subject Matter
7.	Claims 1, 4-10, 12-16, 18-19, 21 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claims 1, 4-10, 12-16, 18-19, 21, the cited prior arts fail to disclose or suggest after the supplying the reducing gas, oxidizing and etching the metallic film by setting an internal pressure of the processing container to a pressure, which is higher than 2.40x104 Pa and is higher than an internal pressure of the processing container in the supplying the reducing gas, and intermittently supplying an oxidizing gas for oxidizing the metallic film and an etching gas comprising β-diketone into the processing container without supplying the reducing gas in combination with all other limitations in the claims.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713